Citation Nr: 9909116	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-46 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1956.

This case came to the Board of Veterans' Appeals (Board) from 
a September 1994 RO decision which denied service connection 
for a perforated right tympanic membrane (eardrum), a neck 
disability, and a back disability, and granted service 
connection (and a noncompensable rating) for a service-
connected scar of the left middle finger.  The veteran 
appealed all of the denials of service connection, and 
appealed the noncompensable rating for a service-connected 
scar of the left middle finger.  In a March 1997 decision, 
the Board denied service connection for a perforated right 
tympanic membrane, granted an increased 10 percent rating for 
a service-connected scar of the left middle finger, and 
remanded the issues of service connection for a neck 
disability and a low back disability to the RO for further 
evidentiary development. 

In an April 1997 decision, the RO confirmed and continued the 
denial of service connection for a neck disability and a low 
back disability.  A supplemental statement of the case 
relating to these issues was promulgated in April 1997.

The veteran appealed the Board's March 1997 denial of service 
connection for a perforated right tympanic membrane and the 
assignment of a 10 percent rating for a service-connected 
scar of the left middle finger to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In an 
October 1998 joint motion, the parties (the veteran and the 
VA Secretary) requested that the Court vacate and remand that 
part of the Board decision which failed to remand a claim for 
service connection for hearing loss of the right ear to the 
RO for the issuance of a statement of the case, and moved to 
affirm the Board's denial (of service connection for a 
perforated right tympanic membrane and a higher rating than 
10 percent for a scar of the left middle finger).  In an 
October 1998 order, the Court granted the joint motion.  The 
case was then returned to the Board.  

Thus the only matters now before the Board are service 
connection for right ear hearing loss, a neck disability, and 
a low back disability.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a neck disability 
and a low back disability.


CONCLUSION OF LAW

The veteran's claims for service connection for a neck 
disability and a low back disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1953 to 
September 1956.  A review of his service medical records 
shows that on medical examination performed in June 1952, 
prior to ROTC commissioning, his spine was listed as normal.  
On medical examination performed for pilot training purposes 
in November 1953, his spine was listed as normal.  On medical 
examination performed for liaison pilot training in May 1954, 
his spine was listed as normal.  A January 1956 treatment 
note shows that the veteran reported a cough for ten days, 
and complained of pain in the right shoulder blade.  On 
examination, the pain was worse on expiration; an X-ray study 
was negative.  The assessment was a cough, to be placed under 
observation.

On medical examinations performed in May 1956 and September 
1956, the veteran's neck and spine were listed as normal.  In 
a September 1956 report of medical history, the veteran 
stated that he was currently in perfect condition, and the 
reviewing examiner noted that the veteran had no serious 
illness or injury during service.  Service medical records 
are negative for a chronic neck disability or low back 
disability.

There are no post-service medical records until the late 
1970s.

Private medical records dated from 1977 to 1993 from a 
private physician, Dr. R. Stanley, reflect treatment for a 
variety of conditions.  The first record of treatment for 
neck complaints is dated in September 1978; the veteran 
complained of sharp pain in the neck and arms, with numbness 
of the hands.  A diagnosis was not indicated.  The first 
record of treatment of low back complaints is dated in 
December 1989; the veteran reported that he slipped and fell 
in November 1989, landing on his right hip, low back, head, 
and neck, with current pain in the low back, hips, and neck.  
The pertinent diagnoses were status post fall in November 
1989, cervical strain, and lumbar strain.  An X-ray study was 
planned.  A December 1989 X-ray study indicates a mild degree 
of degenerative disease of the lower cervical spine, with 
disk space narrowing at C4-C7, and osteoporosis of the lumbar 
vertebrae, most likely related to the veteran's age, with a 
slight decrease in the height of the L5 vertebral body, most 
likely due to chronic compression secondary to osteoporosis.  
A later December 1989 treatment note shows that X-ray study 
results revealed cervical arthritis, a compression fracture 
at L5, and osteoporosis.  Subsequent medical records show 
continued treatment for complaints of low back pain and neck 
pain.

In January 1994, the veteran submitted a claim for service 
connection for a number of conditions, including a neck 
injury, which he said was incurred in during service in 
February 1955.  He reported medical treatment for a neck 
condition from 1956 to the present by doctors Stanley and 
Echols, and treatment for a neck condition by Dr. Fathy in 
1989.

In a March 1994 memorandum, a representative of the 
Chillicothe VA Medical Center (VAMC) stated that there were 
no records of treatment of the veteran at that facility.

At a March 1994 VA orthopedic examination, the veteran 
reported that he injured his neck and low back in February 
1955 in a skiing accident in Alaska during service.  He said 
he was treated for low back pain at the time and diagnosed 
with a hairline fracture at L5 or L6, with subsequent 
treatment for low back pain.  He said he underwent an X-ray 
study of the cervical spine, and there was no fracture.  He 
said he was told his neck was "stoved."  He reported 
subsequent intermittent neck pain, and said he did well with 
respect to his low back until the late 1980s when he began to 
have back pain.  An X-ray study of the cervical spine showed 
diffuse osteoporosis, most likely due to aging, advanced 
cervical spondylosis with severe degenerative changes, and 
mild wedging deformity of the body of C6, with no other 
abnormality.  An X-ray study of the lumbosacral spine showed 
muscle spasm, and senile changes with diffuse osteoporosis 
and degenerative changes.  There was no evidence of acute 
trauma or destructive bone process.  The diagnoses were 
advanced degenerative arthritis, diffuse osteoporosis of the 
cervical spine, and degenerative arthritis and osteoporosis 
of the lumbar spine.

At an April 1994 VA examination, the diagnoses, in pertinent 
part, were degenerative joint disease of the cervical spine 
and thoracic lumbar spine, and low back pain syndrome.

By statements received in July 1994, the veteran asserted 
that he incurred a neck disability and a low back disability 
during service in February 1955.  He said his neck was 
disjointed and his lower spine was struck and fractured when 
he hit a stump while skiing with a 60-pound pack.  He 
reported treatment for a neck condition from 1958 to 1971 by 
a private physician, Dr. Earle, and for a low back disability 
by a private physician, Dr. Stanley, from 1975 to 1990.  He 
reported treatment for "back and neck breakdown" at the 
Chillicothe VAMC in 1970.

In a memorandum received in August 1994, a representative 
from the Beckley VAMC stated that there were no records of 
treatment of the veteran at that facility.

In a memorandum dated in August 1994, a representative from 
Summersville Memorial Hospital stated that there were no 
records of treatment of the veteran at that facility from 
1958 to 1971.

At an August 1994 VA examination, the veteran was diagnosed 
with severe degenerative changes of the cervical spine by X-
ray study.

By a letter dated in August 1994, a private physician, Dr. 
Mir, stated that he had evaluated the veteran on behalf of 
the Workers' Compensation Fund in West Virginia.  He stated 
that the veteran reported injuring his low back in February 
1993 when he fell over a table.  The pertinent diagnosis was 
a healed fracture of the left radial neck, and low back 
strain superimposed on pre-existing symptomatic 
spondylolisthesis at L5-S1.

By a statement received in March 1997, the veteran reported 
treatment for a broken low back in February 1993 by Dr. 
Stanley, and treatment for a back injury by Dr. Fathy at 
Summersville Memorial Hospital.

By a letter dated in June 1997, a representative from 
Montgomery General Hospital stated that the veteran was not 
treated at that facility, and that the RO's request for 
treatment records had been forwarded to Dr. Fathy's office.

By a letter dated in July 1997, Dr. Fathy stated that he had 
not treated the veteran since March 1990.

An October 1997 report of an aid and attendance examination 
shows that the veteran was diagnosed with chronic back pain 
and osteoporosis, in addition to other unrelated 
disabilities.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a neck disability 
and a low back disability which he asserts were incurred 
during military service.   His claims present the threshold 
question of whether he has met his initial burden of 
submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's period of 
active duty (1953-1956) are negative for treatment of neck or 
back injuries, and for diagnoses of a chronic neck disability 
or a chronic low back disability.  The veteran's neck and 
spine were normal on medical examination in September 1956.

The first post-service treatment for complaints of a neck 
condition is dated in 1978, and the first diagnosis of either 
a neck disability or a low back disability is dated in 
November 1989, when the veteran was treated for complaints of 
a fall, and was diagnosed with status post fall in November 
1989, cervical strain, and lumbar strain.  A December 1989 X-
ray study revealed a mild degree of degenerative disease of 
the lower cervical spine, with disk space narrowing at C4-C7, 
and osteoporosis of the lumbar vertebrae, most likely related 
to the veteran's age, with a slight decrease in the height of 
the L5 vertebral body, most likely due to chronic compression 
secondary to osteoporosis.  Subsequent medical records show 
treatment for a low back injury in 1993, and reflect 
diagnoses of diffuse osteoporosis, most likely due to aging, 
degenerative changes of the spine, and pre-existing 
symptomatic spondylolisthesis at L5-S1.

The veteran has asserted that he incurred a neck disability 
and a low back disability during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology, and his statements 
do not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his neck disability and low 
back disability began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

The veteran has presented medical evidence of current neck 
and low back disabilities, but he has not submitted medical 
evidence indicating that the conditions were present in 
service, nor has he presented medical evidence linking his 
current conditions to service.  In fact, doctors have related 
such disabilities to post-service injuries and osteoporosis 
due to advancing age.  Without competent medical evidence of 
linkage to service, the claims for service connection are not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a); 
Caluza, supra.




ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.

REMAND

The October 1998 joint motion and Court order require that 
the RO issue a statement of the case on the issue of service 
connection for right ear hearing loss.  By way of background, 
the Board notes that a May 1994 RO decision denied service 
connection for bilateral hearing loss, and in the joint 
motion to the Court, the parties agreed that a timely notice 
of disagreement was filed in July 1994 but the RO failed to 
issue a statement of the case.  The RO should promulgate a 
statement of the case and give the veteran an opportunity to 
perfect an appeal by filing a timely substantive appeal on 
this issue.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.26, 19.29, 19.30, 20.302 (1998).

Accordingly, the claim is remanded for the following action:

The RO should furnish the veteran and his 
representative with a statement of the 
case on the issue of service connection 
for right ear hearing loss.  They should 
be told that they have 60 days, after the 
statement of the case is mailed, to 
perfect an appeal of the issue by filing 
a substantive appeal.  If the appeal is 
perfected, the case should be returned to 
the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


